Citation Nr: 1510800	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-41 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a lower back disability and a right calf laceration.  The Veteran initiated an appeal on both issues in a December 2009 notice of disagreement.  While an appeal was perfected as to both claims, in March 2014, the Agency of Original Jurisdiction (AOJ) granted service connection for the right calf laceration.  Thus, that issue is no longer in appellate status.

The Board previously considered this issue in February 2013, February 2014, and September 2014.  

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's lower back disability is related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a lower back disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his claim in June and August 2009, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Further, all identified, available medical records have been obtained.

In February 2013, the Board remanded for a VA examination of the Veteran's back and to clarify whether he wished to appear at a Board hearing.  

VA provided an April 2013 VA examination to determine the nature and etiology of the Veteran's lower back disability.  The examiner provided a medical opinion with consideration of all pertinent evidence.  She reviewed the claims file, including the Veteran's treatment records during and after service.  The Board finds the examiner's opinion to be adequate and there is no argument to the contrary.

In February 2014, it again found that a remand was warranted.  The Board noted that the AOJ mailed the May 2013 Supplemental Statement of the Case to the wrong address.  As such, it instructed the AOJ to resend it to the Veteran and to again clarify whether he wanted a hearing.  Thereafter, in September 2014, a third remand was needed because copies of the February 2014 Board decision, the May 2013 Supplemental Statement of the Case, and the March 2014 rating decision (granting service connection for the right calf laceration) had been returned to VA as undelivered.  

Thereafter, in May 2014, VA received a letter from the Veteran with his current residential address.  The AOJ, however, did not resend the undelivered documents. As such, the Board instructed the AOJ to resend copies of the May 2013 Supplemental Statement of the Case and the March 2014 rating decision to the Veteran at his current address.  With regard to whether the Veteran wanted to appear at a hearing, the Board noted that, in his May 2014 letter, the Veteran appeared to have stated that he was unable to attend a Board hearing due to his poor health and inability to drive.  At that time, the Veteran stated that he was available for a phone or Skype interview.  Since such hearing options are not currently available, the Board interpreted the Veteran's statement as a withdrawal of any personal hearing request.  Nevertheless, the Board made it clear that either the Veteran or his representative could still request a hearing, if they so desired.

In October 2014, the AOJ sent copies of the May 2013 Supplemental Statement of the Case and the March 2014 rating decision to the Veteran.  These appear to have been delivered, as there is no indication otherwise.  Additionally, VA has not received a response from the Veteran or an indication that he wants to appear at a hearing.  

VA has satisfied its duties to inform and assist with respect to this claim.  The AOJ fully complied with the remand directives, and no further remand is needed.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

VA treatment records from February 2013 (in Virtual VA) show a diagnosis of chronic low back pain, and the April 2013 VA examination shows a diagnosis of lumbar spine degenerative disc disease.  See also February 2013 VA X-ray report.

The Veteran contends that his low back disability is related to an injury that he sustained during a truck accident in Vietnam, in 1970.  See, e.g., June 2009 statement; December 2009 notice of disagreement; April 2014 VA examination.  

The Veteran is competent to report an in-service injury that is factual in nature, as well as his observable symptoms and history, including any diagnosis or treatment received, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is generally not competent to diagnose a specific condition or to offer an opinion as to the etiology of his current disability, as these questions require medical expertise and testing.  Id.  

The Veteran's service treatment records show treatment for a motor vehicle accident in April 1970.  These, however, do not show complaints of back symptoms or treatment for a back injury.  Additionally, the November 1970 examination and report of medical history do not show any current or past back abnormalities.  The earliest evidence of any back symptoms is an April 2009 private treatment record from Miami Valley Hospital, which notes a history of chronic neck and back pain. 

The April 2014 VA examiner opined that the Veteran's current back disability, diagnosed as degeneration of the spine, is less likely as not connected to the claimed motor vehicle accident, or otherwise related to military service.  The examiner highlighted that service treatment records related to the accident did not mention any injury other than a right leg laceration.  She reasoned that if the Veteran had sustained any serious lumber spine injuries, he would not have been sent back, nor would he have tolerated returning, to his duties after the incident.  The examiner added that were the Veteran to have had any serious back injuries or symptoms from the accident, it would also have been unusual for him not to have returned for subsequent medical follow up.  The examiner concluded that the Veteran's degenerative disc disease of the lumbar spine is more likely an age-related condition, compounded by occupational and daily stresses over many years.  She noted that private treatment records from 2004-2008 were silent for back symptoms or treatment, and there was no objective evidence of a connection to service.

The aforementioned opinion was provided following a review of the pertinent history and an examination of the Veteran, and was accompanied by a clear rationale.  For these reasons, it is deemed highly probative.  Moreover, no other competent evidence of record refutes that opinion.  As stated above, the Veteran is not competent to establish such connection.  Indeed, the question of causation here is a complex medical issue, requiring medical expertise, as opposed to an immediately observable cause-and effect relationship such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  

The Board notes that a June 2009 VA treatment record lists osteoarthritis as an active diagnosis.  Although the osteoarthritis, as shown by a February 2013 X-ray report, appears to be limited to the right knee, the Board finds that, to the extent that the Veteran might also have arthritis of his lumbar spine, presumptive service connection is not warranted because such disability was not shown within the first post-service year.  38 C.F.R. § 3.307, 3.309.  Again, the earliest available evidence of any back complaint is an April 2009 private treatment record.

Moreover, while chronic diseases may be service-connected based solely on continuity of symptomatology, per Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the record here contains no evidence of continuous low back problems since service.  As already stated, the Veteran's examination and report of medical history at separation from service do not show any back complaints or abnormalities.   

In sum, the weight of the evidence is against service connection for a back condition, and the claim must be denied.  38 C.F.R. § 3.303, 3.307, 3.309.






ORDER

Service connection for a lower back disability is denied.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


